Exhibit 10.1
RELEASE AGREEMENT


This Release Agreement (the “Agreement”) is dated as of April 22, 2020 by and
between Synchronoss Technologies, Inc. (the “Company”) and Mary Clark.


WHEREAS, you are a Tier 1 Executive of the Company and subject to the Tier 1
Executive Plan (the “Executive Plan”), which was communicated to you in writing
on or about April 6, 2018; and


WHEREAS, you and the Company have agreed that your employment will be terminated
without “Cause” (as defined in the Executive Plan) from your position as Chief
Product Officer and CMO, effective as of the Separation Date (as defined below).


NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, the Parties hereby agree as follows:


1.Termination. You agree to continue to serve as Chief Product Officer and CMO
of the Company until May 1, 2020 (the “Separation Date”). As of the Separation
Date, you hereby resign as an officer of the Company and from any position you
hold at any of its subsidiaries, affiliates and joint ventures (collectively,
the “Affiliates”), to the extent applicable. You confirm and agree that your
employment with the Company will be terminated effective as of the Separation
Date. To the extent that the Company has not already done so, the Company shall
pay to you within seven (7) business days of the Separation Date a lump-sum
amount equal to any accrued and unpaid salary.
2.Severance Benefits. In consideration of the execution of this Agreement, the
Company agrees to pay you severance in the amount of $849,188.00, less all
applicable federal and state tax withholdings. Provided you sign and do not
revoke this Agreement as set forth in Section 12 below, this severance will be
paid to you as follows:
(a)Semi-Monthly Payments. The Company agrees to pay you $540,750.00, less all
applicable federal and state withholdings, in equal semi-monthly payments,
commencing on the May 15, 2020 pay date or the first pay date immediately
following the Effective Date of this Agreement, whichever occurs later in time,
and continuing for thirty-five (35) successive pay dates thereafter.
(b)Lump Sum Payment. In addition to the foregoing, the Company agrees to pay you
$308,438.00, less all applicable federal and state withholdings, in a lump sum
payment on March 15, 2021.
3.Benefits. Your current group health insurance coverage will continue through
May 31, 2020. No later than the 7th business day following the Effective Date of
this Agreement, the Company will pay you a lump sum payment equal to $11,937.00,
representing the employer portion of your health insurance premiums for a period
of 12 months, which shall be reported as wages for purposes of Federal income
tax.





--------------------------------------------------------------------------------



4.Release of Claims.
(a)You voluntarily and irrevocably release and discharge the Company, each
related or affiliated entity, employee benefit plans, and the predecessors,
successors, and assigns of each of them, and each of their respective current
and former officers, directors, shareholders, employees, and agents (any and all
of which are referred to as “Releasees”) generally from all charges, complaints,
claims, promises, agreements, causes of action, damages, and debts that relate
in any manner to your employment with or services for the Company, known or
unknown (“Claims”), which you have, claim to have, ever had, or ever claimed to
have had against any of the Releasees through the date on which you execute this
Agreement. This general release of Claims includes, without implication of
limitation, all Claims related to the compensation provided to you by the
Company, your decision to resign from your employment, your termination of
employment with the Company, your resignation from directorships, offices and
other positions with the Company, or your activities on behalf of the Company,
including, without implication of limitation, any Claims of wrongful discharge,
breach of contract, breach of an implied covenant of good faith and fair
dealing, tortious interference with advantageous relations, any intentional or
negligent misrepresentation, and unlawful discrimination or deprivation of
rights under the common law or any statute or constitutional provision
(including, without implication of limitation, the Employee Retirement Income
Security Act, Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act and the Americans with Disabilities Act. You also waive any
Claim for reinstatement, damages of any nature, severance pay, attorney’s fees,
or costs.
(b)You agree that you will not hereafter pursue any Claim against any Releasee,
by filing a lawsuit in any local, state or federal court for or on account of
anything which has occurred up to the present time as a result of your previous
employment and you shall not seek reinstatement, damages of any nature,
severance pay, attorney’s fees, or costs, provided, however, that nothing in
this general release shall be construed to include a release of Claims that (i)
arise from the Company’s obligations under this Agreement, the Executive Plan,
any equity award/grant agreements (of whatever name or kind), and any
shareholder agreements between you and the Company, (ii) relate to your status
as a shareholder in the Company, (iii) relate to Section 1(d) of the Executive
Plan, (iv) relate to the Company’s obligation to defend and indemnify you under
the Company’s certificate of incorporation and by-laws, Delaware law and any
applicable directors and officers liability insurance policy, and (v) cannot be
released as a matter of law. You represent you have not assigned to any third
party and you have not filed with any agency or court any Claim released by this
Agreement.
5.Exceptions. You are not releasing any claim that cannot be waived under
applicable state or federal law, and you are not releasing any rights that you
have to be indemnified (including any right to reimbursement of expenses)
arising under applicable law, the certificate of incorporation or by-laws (or
similar constituent documents of the Company), any indemnification agreement
between you and the Company, or any directors’ and officers’ liability insurance
policy of the Company. You understand that nothing contained in this Agreement
limits your ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the Department of Labor, the National Labor Relations
Board, the
    
2

--------------------------------------------------------------------------------



Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”). Notwithstanding any provision in this
Agreement or any other agreement between you and the Company, you may
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. This Agreement does not limit your right to receive an award for
information provided to any Government Agencies. However, you understand and
agree that you shall not be entitled to, and shall not seek nor permit anyone to
seek on your behalf, any personal, equitable or monetary relief for any claims
or causes of action released by you in this Agreement, to the fullest extent
permitted by law.
6.Proprietary Information/Confidentiality. You agree and acknowledge your
ongoing covenants under the Proprietary Information and Inventions Agreement you
executed in connection with your employment. You agree that you will not discuss
your employment by the Company or circumstances of your departure with any
non-governmental entity or person (other than information that is publicly
available in connection with the Company’s filings with the Securities and
Exchange Commission) unless (i) required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with jurisdiction to order you to divulge, disclose or make accessible
such Confidential Information; provided that you shall give prompt written
notice to the Company of such requirement, disclose no more information than is
so required, and reasonably cooperate with any attempts by the Company to obtain
a protective order or similar treatment and (ii) to your spouse, attorney and/or
personal tax and financial advisors as reasonably necessary or appropriate to
assist in your tax, financial and other personal planning (each an “Exempt
Person”), provided, however, that any disclosure or use of Confidential
Information by an Exempt Person shall be deemed to be a breach of this Section 6
by you. In the event this Section 6 is breached by you at any time, then the
Company shall have the right to terminate this Agreement and the parties agree
that in such event no payments shall be paid to you under this Agreement
including but not limited to Section 2 or 3.
7.Return of Property. All documents, records, material and all copies of any of
the foregoing pertaining to Company confidential information, and all software,
equipment, and other supplies, whether or not pertaining to confidential
information, that have come into your possession or been produced by you in
connection with your employment or performance of the (“Property”) have been and
remain the sole property of the Company and you confirm that you have returned
to the Company all Property. In no event should this provision be construed to
require you to return to the Company any document or other materials concerning
your remuneration and benefits during your employment with the Company.
8.Litigation Cooperation. You agree to fully cooperate with the Company in the
defense or prosecution of any claims or actions which already have been brought
or which may be brought in the future against or on behalf of the Company which
relate to events or occurrences that you were involved in or which you gained
knowledge of during your employment with the Company. Your cooperation in
connection with such claims or actions shall include, without implication of
limitation, being available to meet with counsel to prepare for discovery or
trial
    
3

--------------------------------------------------------------------------------



and to testify truthfully as a witness when reasonably requested by the Company,
at reasonable times. You agree that you will not voluntarily disclose any
information to any non-governmental person or party that is adverse to the
Company and that you will maintain the confidences and privileges of the
Company.
9.Protective Covenants. You acknowledge and affirm the ongoing validity of the
protective covenants set forth in Section 6 of the Executive Plan which
covenants are incorporated herein by this reference. You acknowledge and affirm
the Company’s right to seek injunctive relief as provided in Section 6 of the
Executive Plan to restrain any violations under Section 6 of the Executive Plan.
10.Nondisparagement. You agree not to make any disparaging statements concerning
the Company or any of its affiliates, subsidiaries or current or former
officers, directors, shareholders, employees or agents. The Company shall not,
and shall cause its officers, directors, and Investor Relations personnel not
to, (a) make any disparaging statements concerning you or your performance as an
executive officer of the Company, and/or (b) take any action or make any
statement, orally or in writing, which disparages or criticizes you or that
would harm your reputation.
11.Notices, Acknowledgments and Other Terms. You are advised to consult with an
attorney before signing this Agreement. This Agreement and the Executive Plan
set forth the entire agreement between you and the Company, and all previous
agreements, or promises between you and the Company relating to the subject
matter of this Agreement and the Executive Plan are superseded, null, and void,
with the exception of any equity grant/award agreements (of whatever name or
kind), shareholder agreements, and indemnification agreements between you and
the Company, the terms of which remain in full force and effect; provided that
nothing in this Agreement shall supersede Section 5(c) of the Executive Plan in
the event that a Change in Control (as defined in the Executive Plan) of the
Company occurs within 120 days following the Separation Date.
12.Consideration/Revocation. You acknowledge that you have been given the
opportunity, if you so desired, to consider this Agreement for 21 days before
executing it. If not signed by you and returned to me so that the Company’s
general counsel receives it by close of business on the day next following the
foregoing period, this Agreement will be invalid. In addition, if you breach any
of the conditions of the Agreement within the 21-day period, the offer of this
Agreement will be withdrawn and your execution of the Agreement will not be
valid. In the event that you execute and return this Agreement in less than the
21-day period you have been provided, you acknowledge that such decision was
entirely voluntary and that you had the opportunity to consider this letter
agreement for the entire period. The Company acknowledges that for a period of
seven days from the date of the execution of this Agreement, you shall retain
the right to revoke this Agreement by written notice that the Company’s General
Counsel actually receive before the end of such period, and that this Agreement
shall not become effective or enforceable until the later of the expiration of
such revocation period or the Separation Date (the “Effective Date”).
    
4

--------------------------------------------------------------------------------



13.Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.




[Remainder of Page Intentionally Left Blank]






IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.


SYNCHRONOSS TECHNOLOGIES, INC.




By:     /s/ Glenn Lurie
Title:    President and CEO


Accepted and agreed to:






/s/ Mary Clark            April 22, 2020
Mary Clark            Date


    
5